GIFFEN, J.
The answer and cross-petition and supplemental answer and cross-petition of Henry Frese set up two judgments in favor of Frese and a right to subject tbe dower interest of the judgment debtor to the payment thereof. While it is true that he alleges in the supplemental *111answer and cross-petition that a levy had been made upon the dower interest, and the same sold in another action, yet he does not ask or seek to confirm that sale, but prays that the dower interest may be subjected to the payment of his debt under Sec. 5464, Rev. Stat. This may be done, although the dower has not yet been assigned. Boltz v. Stolz, 41 Ohio St. 540.
The other questions presented can be determined only by the facts in the case. The court at the request of plaintiff in error made separate findings of fact and conclusions of law, but the same were not made a part of the record by journal entry or otherwise, and, hence, cannot be considered.
Judgment affirmed.